No. 112,490

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                  DANIEL ANTHONY BALLARD,
                                          Appellant,

                                             v.

                          DONDLINGER & SONS CONST. CO. and
                           ZURICH AMERICAN INSURANCE CO.,
                                     Appellees.


                              SYLLABUS BY THE COURT

1.
       Appellate courts have unlimited review of questions involving the interpretation or
construction of a statute, owing no significant deference to an agency's or a board's
interpretation or construction.


2.
       When a statute is plain and unambiguous, an appellate court must give effect to its
express language rather than determine what the law should or should not be.


3.
       When a worker's job duties aggravate or accelerate an existing condition or
disease, the injured worker's compensation is statutorily limited to any increase in the
amount of his or her functional impairment associated with the aggravation.


4.
       Both a permanent total disability and a permanent partial disability workers
compensation award must be calculated before any reduction for preexisting functional
impairment can be made.

                                             1
5.
        Under K.S.A. 44-504(a), injured workers may receive workers compensation
benefits from their employers without compromising their right to pursue independent
legal actions against third parties potentially liable for the injuries. However, K.S.A. 44-
504(b) provides that in the event of a recovery from such a third party by the injured
worker by judgment, settlement, or otherwise, the employer shall be subrogated to the
extent of the compensation and medical aid provided by the employer to the date of such
recovery and shall have a lien against the entire amount of such recovery, excluding any
recovery determined by a court to be loss of consortium or loss of services to a spouse.


        Appeal from Workers Compensation Board. Opinion filed August 21, 2015. Affirmed in part,
reversed in part, and remanded with directions.


        W. Walter Craig, of Derby, for appellant.


        John D. Jurcyk and Adam M. Brillhart, of McAnany, Van Cleave & Phillips, P.A., of Kansas
City, for appellees.


Before STANDRIDGE, P.J., BRUNS, J., and HEBERT, S.J.


        STANDRIDGE, J.: Following remand by our court, this workers compensation case
is before us for the second time. Daniel Anthony Ballard appeals the order of the Workers
Compensation Board (Board) awarding benefits after he suffered injuries while working
for his former employer, Dondlinger & Sons Construction Company, Inc. (Dondlinger).
Ballard contends the Board erred in (1) calculating his permanent total disability award
pursuant to the methodology set forth in Payne v. Boeing Co., 39 Kan. App. 2d 353, 180
P.3d 590 (2008), and (2) determining that Dondlinger was entitled to a subrogation credit
against future compensation payments equal to the amount Ballard received from a third-
party settlement.



                                                    2
                                           FACTS

       Ballard began working for Dondlinger in 2003. In December 2007, Ballard injured
his neck while working and later settled a disability claim with Dondlinger, which
included a lump sum payment for a 25% permanent partial general disability. In October
2010, Ballard was injured in an automobile accident while working for Dondlinger. As a
result, Ballard aggravated his preexisting cervical condition and also injured his lumbar
spine and left elbow.


       Ballard filed a workers compensation application following his 2010 injury. The
administrative law judge (ALJ) found that Ballard sustained a permanent partial work
disability of 87.5%, based on a 100% wage loss and a 75% task loss. The ALJ also found
that Ballard had a preexisting functional impairment of 25%. The ALJ then calculated the
amount of Dondlinger's credit under K.S.A. 2010 Supp. 44-501(c) for Ballard's
preexisting impairment and the corresponding reduction in Ballard's award. In doing so,
the ALJ reduced Ballard's work disability to 62.5% by subtracting the 25% preexisting
impairment from Ballard's 87.5% work disability. After factoring Ballard's reduced work
disability into the permanent partial disability computation, the ALJ found that Ballard
was still entitled to a statutorily capped, maximum award of $100,000.


       Dondlinger filed an application for review by the Board. The Board affirmed the
ALJ's findings in all respects. Dondlinger appealed to this court, arguing in relevant part
that the Board erred in calculating the reduction in Ballard's award under K.S.A. 2010
Supp. 44-501(c) for his preexisting functional impairment. Specifically, Dondlinger
alleged that the four-step method approved by Payne to calculate the amount of Ballard's
benefit should have been used. In Ballard v. Dondlinger & Sons Constr. Co., Inc., No.
109,905, 2014 WL 1887654 (Kan. App. 2014) (unpublished opinion), a panel of this
court affirmed in part, reversed in part, and remanded the case to the Board. Relevant to
the present appeal, the panel held that the Board erred in calculating Ballard's

                                             3
compensation award but rejected Dondlinger's argument that the methodology approved
in Payne should be followed. Relying on the decision issued the same day in Ward v.
Allen County Hospital, 50 Kan. App. 2d 280, 324 P.3d 1122 (2014), the panel concluded
that K.S.A. 2010 Supp. 44-501(c) required the Board to reduce Ballard's $100,000
statutorily capped award by his 25% preexisting functional impairment. Ballard, 2014
WL 1887654, at *4-8.


       While the prior appeal was pending before this court, two relevant events
occurred. First, Ballard filed an application for review and modification of his workers
compensation award. Following a hearing, the ALJ found that Ballard was now
permanently and totally disabled as a result of the 2010 automobile accident. Second,
Dondlinger filed with the ALJ a motion for allocation of third-party recovery based on
Ballard's receipt of an insurance indemnity award from the other driver involved in the
2010 accident. The ALJ denied the request due to the pending appeal. Dondlinger
requested review by the Board of each of these rulings.


       The Board, by order and agreement of the parties, consolidated the issue presented
for decision on remand from the Court of Appeals—how to calculate Dondlinger's credit
for Ballard's 25% preexisting functional impairment—with Dondlinger's request for
review of the ALJ's rulings related to whether Ballard was permanently and totally
disabled and whether Dondlinger was entitled to a subrogation credit based on Ballard's
third-party recovery. First, the Board concluded that Ballard was permanently and totally
disabled. Based on Ballard's permanent and total disability, a majority of the Board then
followed the four-step method approved by Payne to calculate the amount of Ballard's
award, which resulted in a total award of $68,457.45. The Board also found that
Dondlinger was entitled to a subrogation credit in the amount of $29,240.02 against
future medical and compensation benefits based on Ballard's settlement with the other
driver involved in the 2010 accident. Two Board members dissented from the majority's
calculation of Ballard's award. Instead of using the Payne methodology, the dissent

                                             4
advocated for the calculation method used in Ward, which would result in a total award
of $93,250.


                                         ANALYSIS

       On appeal, Ballard raises two challenges to the Board's order. First, Ballard
contends the Board erred in calculating his permanent total disability award pursuant to
the methodology set forth in Payne. Second, he argues the Board erred in determining
that Dondlinger was entitled to a subrogation credit against future compensation
payments equal to the amount of his third-party settlement.


       The Kansas Judicial Review Act (KJRA), K.S.A. 77-601 et seq., governs this
court's standard of review for cases under the Workers Compensation Act (Act), K.S.A.
44-501 et seq. See K.S.A. 2014 Supp. 44-556(a); K.S.A. 2014 Supp. 77-618(a). The
standard of review varies depending upon the issue raised. See K.S.A. 2014 Supp. 77-621
(defining and limiting scope of review of administrative decisions under KJRA). Our
review of Ballard's arguments on appeal involves statutory interpretation of certain
provisions of the Act. Previously, Kansas courts generally gave deference to an
administrative agency's interpretation of a statute that the agency administers, especially
when the agency was one of special competence and experience. See, e.g., Coma
Corporation v. Kansas Dept. of Labor, 283 Kan. 625, 629, 154 P.3d 1080 (2007). Now,
however, the appellate courts no longer extend deference to an agency's statutory
interpretation. Douglas v. Ad Astra Information Systems, 296 Kan. 552, 559, 293 P.3d
723 (2013) (doctrine of operative construction has "been abandoned, abrogated,
disallowed, disapproved, ousted, overruled, and permanently relegated to the history
books"); In re Tax Appeal of LaFarge Midwest, 293 Kan. 1039, 1044, 271 P.3d 732
(2012) (noting that the doctrine of operative construction has lost favor). Accordingly,
appellate courts have unlimited review of questions involving the interpretation or
construction of a statute, owing "'[n]o significant deference'" to an agency's or a board's

                                              5
interpretation or construction. Ft. Hays St. Univ. v. University Ch., Am. Ass'n of Univ.
Profs., 290 Kan. 446, 457, 228 P.3d 403 (2010). In workers compensation cases, the
statutes in effect at the time of the claimant's injury govern the rights and obligations of
the parties. As a result, we will apply the statutes in place when Ballard sustained his
2010 aggravation injury. See Bryant v. Midwest Staff Solutions, Inc., 292 Kan. 585, 587-
89, 257 P.3d 255 (2011).


1. Calculating Ballard's permanent total disability award

         Ballard argues the Board erred in calculating his permanent total disability award.
Specifically, Ballard contends the Board's use of the Payne methodology to calculate
Dondlinger's credit for his preexisting functional impairment is contrary to this court's
directions on remand and contrary to legislative intent because it results in an unjust
award.


         Under the Act, the amount of compensation an injured worker is entitled to receive
depends upon the nature of his or her disability. Casco v. Armour Swift-Eckrich, 283 Kan.
508, 522, 154 P.3d 494 (2007). Claimants suffering from a permanent total disability are
treated differently under the Act from those who have a permanent partial disability.
Permanent partial disability awards are paid based upon the formula set forth in K.S.A.
44-510e(a), and such payments shall not exceed 415 weeks. McIntosh v. Sedgwick
County, 282 Kan. 636, 646, 147 P.3d 869 (2006). Permanent partial disability benefits are
capped at $100,000. K.S.A. 44-510f(a)(3). Permanent total disability awards are paid
based upon the formula set forth in K.S.A. 44-510c(a)(1). Such payments continue for the
duration of the disability, subject to review and modification. K.S.A. 44-510c(a)(1).
Permanent total disability awards are capped at $125,000. K.S.A. 44-510f(a)(1).


         When Ballard's appeal was before this court the first time, it was a permanent
partial disability case. Relying on Ward, the panel held that the Board misinterpreted

                                              6
K.S.A. 2010 Supp. 44-501(c), and, as a result, did not apply the correct standard to
reduce Ballard's award due to his preexisting functional impairment. See Ballard, 2014
WL 1887654, at *7-8. During the pendency of the appeal, however, the nature of
Ballard's injury changed to a permanent total disability effective October 2, 2012. As
such, the Board concluded on remand that rather than calculating Ballard's entire award
pursuant to the methodology in Ward, his permanent total disability award should instead
be calculated according to the methodology set forth in Payne.


       a. Payne and Ward

       In order to properly evaluate the Board's ruling, we must review the Payne and
Ward decisions in some detail. In Payne, decided in 2008, this court affirmed the ALJ's
calculation of the claimant's compensation award. 39 Kan. App. 2d at 356-60. The ALJ
calculated the claimant's compensation award by determining the amount of weeks it
would have taken her to reach the statutory maximum award for a permanent total
disability. Based on the statutory maximum of $125,000, it would have taken the
claimant 299.76 weeks of payments at her average weekly rate of $417 before reaching
the statutory maximum amount of $125,000. The claimant's medical evidence showed
she had suffered 35% impairment to her body as a whole because of a preexisting back
condition and 10% increased impairment due to a later work-related aggravation.


       The claimant's employer did not dispute that she was permanently and totally
disabled but argued that her award should be reduced under K.S.A. 44-501(c) because of
her preexisting 35% impairment (415 weeks x 35% = 145.25 weeks). "Subtracting these
145.25 weeks from the 299.76 weeks of permanent total disability payments resulted in
an award of 154.51 weeks, or $64,430.67, less amounts previously paid." 39 Kan. App.
2d at 356. A majority of the Board affirmed the ALJ's calculation. The Payne court
affirmed the Board's decision, concluding that the claimant was not entitled to the



                                             7
statutory maximum because her compensation award had to be reduced by her 35%
preexisting functional impairment. 39 Kan. App. 2d at 357-58.


       In Ward, decided in 2014, the claimant sought workers compensation benefits for
a 2010 cervical spine injury she sustained while working at the hospital. The ALJ
concluded that the claimant suffered a 75.75% permanent partial general disability and
awarded the claimant permanent partial disability compensation for a 75.50% work
disability up to the maximum compensation award of $100,000. On review, the Board
reduced the award to reflect credit for the claimant's 15% preexisting functional
impairment due to a 2003 cervical spine injury. Rather than reducing the claimant's
award by 15%, a majority of the Board subtracted 15% from the claimant's work
disability percentage. As a result, the majority determined that the claimant was entitled
to compensation for a 60.75% work disability, which still resulted in her receiving the
maximum compensation award of $100,000. One Board member dissented from the
majority's calculation of the claimant's award as contrary to the plain language of K.S.A.
44-501(c), which states that "[a]ny award of compensation shall be reduced by the
amount of functional impairment determined to be preexisting." The dissent noted that in
cases, like Ward's, where the work disability value exceeds the maximum compensation
cap, the compensation award is not reduced, contrary to the legislative intent of K.S.A.
44-501(c). Thus, in order to comply with the statutory directive, the dissent argued that
the Board should have reduced the claimant's $100,000 award by the percentage of
functional impairment (15%) to arrive at a reduced award of $85,000.


       On appeal to this court, the Ward panel adopted the dissent's method of
calculation. Citing the express language of K.S.A. 44-501(c), the panel concluded that the
statute required that "a compensation award must be calculated before any reduction is
made." 50 Kan. App. 2d at 290. Accordingly, the Ward panel held that the $100,000
award had to be reduced by 15% to reflect the claimant's preexisting functional
impairment. 50 Kan. App. 2d at 294. The Ward panel concluded its opinion by stating

                                             8
that this method of calculation "should be applied in situations only when a claimant's
work disability value exceeds the statutory maximum compensation cap and when
claimant will reach or attain the statutory maximum compensation cap before the
statutory maximum number of weeks have been exhausted." 50 Kan. App. 2d at 294.
Judge Leben concurred with the majority opinion, "express[ing] no opinion on how
K.S.A. 44-501(c) should be applied in other circumstances, such as when the award
would not otherwise exceed the statutory maximum." 50 Kan. App. 2d at 294-95.


         On the same day that Ward was decided, this court issued its opinion in two other
permanent partial disability cases, Ballard's previous appeal and Jamison v. Sears
Holding Corp., No. 109,670, 2014 WL 1887645 (Kan. App. 2014) (unpublished
opinion). Both cases expressly declined to follow the Payne methodology in calculating
the claimants' permanent partial disability awards and instead adopted the method set
forth in Ward. See Ballard, 2014 WL 1887654, at *7-8; Jamison, 2014 WL 1887645, at
*6-10.


         b. The Board's ruling on remand

         Following remand in the present case, the Board majority applied this court's
directive with respect to Ballard's permanent partial disability award from October 19,
2010 (the accident date), to October 2, 2012 (effective date of modification award),
finding that Ballard was entitled to a total award of $75,000 ($100,000 statutory
maximum minus 25% preexisting functional impairment) payable at the rate of $545 per
week. From October 2, 2012, forward, however, the Board majority held that Ballard's
permanent total disability award must be reduced by the credit for preexisting impairment
methodology set forth in Payne, resulting in a total award of $68,457.45. The majority
calculated Ballard's permanent total disability award as follows:




                                              9
       "a. $125,000 (maximum for awards of permanent total disability) divided by the
       compensation rate of $545 equals 229.36 weeks.
       "b. 25% of 415 weeks equals 103.75 weeks.
       "c. 229.36 weeks minus 103.75 weeks equals 125.61 weeks.
       "d. 125.61 weeks at $545 per week equals $68,457.45."


In reaching this decision, the majority noted that if Ballard had remained permanently
partially disabled—rather than becoming permanently totally disabled as of October 2,
2012—his total award would be $75,000, an inequitable result that appeared contrary to
the legislative intent that claimants with permanent total disabilities should receive more
compensation than claimants with permanent partial disabilities. See K.S.A. 44-
510f(a)(1) (maximum compensation benefits payable by employer for permanent total
disability is $125,000); K.S.A. 44-510f(a)(3) (maximum compensation benefits payable
by employer for permanent partial disability is $100,000). Nevertheless, the majority
concluded that it was duty bound to follow Payne as binding precedent.


       The dissenting Board members adopted the Ward method and calculated Ballard's
award by subtracting his 25% preexisting functional impairment from the $125,000
maximum award, which would equal $93,750. The dissent noted the inequity that would
result in this case with the application of Payne, as an injured worker who is permanently
and totally disabled would receive less compensation than if he was only permanently
partially disabled. The dissent also provided an example showing how the Payne
calculation method penalizes workers with higher wages and weekly benefit rates,
pointing out that it reduced Ballard's award by over 50%, but it would be reduced by
much less if his weekly benefit rate was lowered from over $500 to $200. The dissent
argued that, in either case, the Payne methodology is contrary to the intent of K.S.A.
2010 Supp. 44-501(c) because it does not actually reduce the award by the amount of the
claimant's preexisting functional impairment.




                                                 10
       c. Application of Payne to permanent total disability awards

       For its part, Dondlinger asserts that the Board properly adjusted its method for
calculating Ballard's permanent total disability award because permanent total disability
claims should be treated differently from permanent partial disability claims, as
evidenced by the fact that these claims are found in different statutory provisions and
each type of award is subject to a different statutory cap. See K.S.A. 44-510c(a)(1)
(compensation for permanent total disabilities); K.S.A. 44-510e(a) (compensation for
permanent partial disabilities); K.S.A. 44-510f(a)(1) (capping permanent total disability
awards at $125,000); K.S.A. 44-510f(a)(3) (capping permanent partial disability awards
at $100,000).


       Dondlinger is correct that permanent total disability and permanent partial
disability claims are treated differently under the Act in some respects. Ward involved a
permanent partial disability claim, and thus far, its holding has only been adopted in other
permanent partial disability cases. See Ballard, 2014 WL 1887654, at *7; Jamison, 2014
WL 1887645, at *9. But there appears to be no statutory justification for calculating an
award involving preexisting functional impairment differently based on the type of claim
involved. When a statute is plain and unambiguous,


                "[o]ur Supreme Court, particularly in the area of workers compensation, has
       declared that 'an appellate court must give effect only to express statutory language,
       rather than speculating what the law should or should not be, and that we will not add
       something to a statute not readily found in it.'" Ward, 50 Kan. App. 2d at 289 (quoting
       Bergstrom v. Spears Manufacturing Co., 289 Kan. 605, 610, 214 P.3d 676 [2009]).


       When a worker's job duties aggravate or accelerate an existing condition or
disease, the injured worker's compensation is statutorily limited to any increase in the
amount of his or her functional impairment associated with the aggravation. K.S.A. 2010
Supp. 44-501(c) directs that "[a]ny award of compensation shall be reduced by the

                                                   11
amount of functional impairment determined to be preexisting." (Emphasis added.)
Significantly, the Ward panel noted that "[a]lthough Payne involved a permanent total
disability and the present appeal involves a permanent partial disability, the plain
language of K.S.A. 44-501(c) does not distinguish between these two types of
disabilities." 50 Kan. App. 2d at 292. Moreover, the reasons given for not applying Payne
in permanent partial disability cases are equally applicable to permanent total disability
cases.


         First, Payne was decided in 2008 and employed the doctrine of operative
construction, which required the court to defer to the Board's interpretation of the Act "if
there [was] a rational basis for it." 39 Kan. App. 2d 353, Syl. ¶ 1. Now, however, our
appellate courts no longer extend deference to an agency's statutory interpretation. See
Douglas, 296 Kan. at 559 ("In dealing with a statute in a workers compensation appeal,
no deference is due the interpretation or construction given the statute by an ALJ or the
Board."). Accordingly, cases relying on the doctrine of operative construction are no
longer cited for issues involving statutory interpretation in administrative cases because
appellate review is now unlimited. See Ft. Hays St. Univ., 290 Kan. at 457.


         Second, the express language of K.S.A. 2010 Supp. 44-501(c) requires the award
of compensation to be reduced by the percentage of the claimant's preexisting functional
impairment. In certain cases, the Payne methodology does not accomplish the legislative
directive of reducing the award where it is capped at the statutory maximum. This could
occur in either a permanent partial disability or a permanent total disability case.


         Third, Payne's formula for calculating credit can be inconsistent because the
formula is "'based upon a variety of factors, including the average weekly wage and
percentage of work disability.'" Ward, 50 Kan. App. 2d at 292. For example, the Payne
methodology may penalize injured workers who earn a higher rate of pay. As noted by
the Board's dissent, in some instances, a lower paid injured worker with a preexisting

                                              12
functional impairment would receive nearly all of the $125,000 maximum benefits, while
a higher paid worker would receive significantly less.


       Fourth and finally, application of the Payne methodology in this case leads to an
inequitable result by awarding Ballard less for a permanent total disability than he would
have received if he had continued to suffer only a permanent partial disability. Such a
result is clearly contrary to legislative intent that a totally disabled worker should receive
higher benefits than those workers who are only partially disabled. See K.S.A. 44-
510f(a)(1) and (a)(3).


       In sum, the modification of Ballard's injury to a permanent total disability does not
change the manner in which the award should be calculated to reflect his preexisting
functional impairment. Payne should no longer be used to determine credit for
preexisting functional impairment when calculating permanent total disability awards.
Therefore, under Ward's methodology, both a permanent total disability and a permanent
partial disability workers compensation award must be calculated before any reduction
for preexisting functional impairment can be made. Because the Board used Payne to
calculate Ballard's permanent total disability award, we must reverse and remand with
directions that the Board apply K.S.A. 2010 Supp. 44-501(c) to reduce Ballard's
$125,000 statutorily capped award by his 25% preexisting functional impairment,
consistent with the calculation adopted in Ward.


2. Subrogation credit

       Ballard argues the Board erred in determining that Dondlinger is entitled to a
subrogation credit pursuant to K.S.A. 44-504(b) as a result of his third-party settlement
recovery.




                                              13
       K.S.A. 44-504(a) provides that injured workers may receive workers
compensation benefits from their employers without compromising their right to pursue
independent legal actions against third parties potentially liable for the injuries. K.S.A.
44-504(b), however, grants employers subrogation rights for workers compensation
benefits paid injured employees as against recoveries those employees might realize in
third-party suits by permitting employers to intervene in these actions to protect their
subrogation interests. K.S.A. 44-504(b) provides, in relevant part:


               "In the event of recovery from such other person by the injured worker or the
       dependents or personal representatives of a deceased worker by judgment, settlement or
       otherwise, the employer shall be subrogated to the extent of the compensation and
       medical aid provided by the employer to the date of such recovery and shall have a lien
       therefor against the entire amount of such recovery, excluding any recovery, or portion
       thereof, determined by a court to be loss of consortium or loss of services to a spouse.
       The employer shall receive notice of the action, have a right to intervene and may
       participate in the action. The district court shall determine the extent of participation of
       the intervenor, including the apportionment of costs and fees. Whenever any judgment in
       any such action, settlement or recovery otherwise is recovered by the injured worker or
       the worker's dependents or personal representative prior to the completion of
       compensation or medical aid payments, the amount of such judgment, settlement or
       recovery otherwise actually paid and recovered which is in excess of the amount of
       compensation and medical aid paid to the date of recovery of such judgment, settlement
       or recovery otherwise shall be credited against future payments of the compensation or
       medical aid."


Our Supreme Court has recognized that "[t]he intent of K.S.A. 44-504(b) is twofold: (1)
to preserve injured workers claims against third-party tortfeasors and (2) to prevent
double recoveries by injured workers." Wishon v. Cossman, 268 Kan. 99, 105, 991 P.2d
415 (1999). As such, the court went on to hold that "K.S.A. 44-504(b) grants employers
subrogation liens on tort recoveries by injured workers only to the extent that a worker's



                                                    14
recovery duplicates compensation and medical expenses paid by the employer under the
Workers Compensation Act." 268 Kan. at 105-06.


       Consistent with his rights under K.S.A. 44-504(a), Ballard filed a claim against the
other driver involved in the 2010 automobile accident which caused his injuries. The case
was settled for $100,000, the policy limit of the insurance carrier, State Auto. At the time
of the settlement, Dondlinger had paid compensation and medical expenses related to
Ballard's workers compensation claim totaling $55,848.81. Accordingly, State Auto
issued two checks. The first check for $55,848.81 was made out to Ballard, Ballard's
attorney, and Dondlinger's insurance carrier as a result of Dondlinger's subrogation lien.
The second check for $44,151.19 was made out to Ballard and his attorney. It is
undisputed that after deducting attorney fees and expenses, Ballard actually received
$29,240.02.


       Citing K.S.A. 44-504(b), the Board held that Dondlinger was entitled to a
subrogation credit in the amount of $29,240.02 against any workers compensation
benefits that accrued after Ballard's tort recovery or would accrue in the future. In other
words, the Board ruled that Dondlinger was not required to resume benefit payments until
the credited amount was exhausted.


       Ballard contends the Board erred in determining that Dondlinger was entitled to a
subrogation credit because there was no evidence presented indicating (1) a lien amount,
(2) that Dondlinger had asserted its entitlement to a lien, or (3) that Dondlinger had
addressed Ballard's loss of consortium or loss of services claims. As such, Ballard claims
that Dondlinger has waived its right to any subrogation credit or potential lien.


       Ballard's arguments misconstrue the clear distinction between subrogation liens
and credits set forth in K.S.A. 44-504(b). The statutory language expressly gives an
employer a subrogation interest in and lien "against the entire amount of [the employee]'s

                                             15
recovery" from the third party, except for damages for loss of consortium. See K.S.A. 44-
504(b). The lien amount corresponds to "the extent of the compensation and medical aid
provided by the employer" to the date of recovery. K.S.A. 44-504(b). It is undisputed that
at the time of the settlement of Ballard's third-party claim, Dondlinger had paid
compensation and medical expenses in the amount of $55,848.81. Thus, Dondlinger has a
lien in this amount against Ballard's settlement recovery. And there is no statutory
requirement that a lienholder file a notice of lien to be subrogated to recovery from a
third party. Such subrogation and creation of a lien occurs automatically under K.S.A.
44-504(b). Smith v. Russell, 274 Kan. 1076, 1086, 58 P.3d 698 (2002). Additionally,
Ballard's loss of consortium or loss of services claims are without merit. K.S.A. 44-
504(b) gives an employer a subrogation interest in and lien against the entire amount of
an employee's recovery from a third party except for damages for loss of consortium "to a
spouse." Loss of consortium or loss of service to a spouse must be "determined by a
court." K.S.A. 44-504(b). Here, there has been no such determination by a court. Nor is
there any evidence in the record to establish that Ballard was married at the time of the
2010 accident. Ballard suggests that his loss of consortium claim relates to his
granddaughter who has cancer, but loss of consortium damage results from the
deprivation of services, including care and companionship, suffered by the spouse of the
physically injured party. See K.S.A. 2014 Supp. 23-2605.


       Affirmed in part, reversed in part, and remanded to the Board with directions to
calculate Ballard's permanent total disability award consistent with this opinion.




                                            16